Exhibit 10.5

AMENDMENT TO CONFIRMATION

     THIS AMENDMENT (this “Amendment”) is made as of December 17, 2007, between
Lehman Brothers OTC Derivatives Inc. (“Dealer”) and The Great Atlantic & Pacific
Tea Company, Inc. (the “Issuer”);

     WHEREAS, Dealer and Issue are parties to a Confirmation dated as of
December 12, 2007 (the “Confirmation”) evidencing an Issuer Warrant Transaction
with the Global ID 3534790;

     WHEREAS, the parties wish to amend this Confirmation on the terms and
conditions set forth in this Amendment;

     NOW, THEREFORE, in consideration of their mutual covenants herein
contained, the parties hereto agree as follows:

     Section 1. Terms Used but Not Defined Herein. Terms used but not defined
herein shall have the respective meanings given to them in the Confirmation.

     Section 2. Amendment to the Confirmation

      (a)      The “Premium” under the Confirmation shall be USD 6,591,750.00.  
  (b)      Annex A to the Confirmation is hereby deleted in its entirety and
replaced with Annex A hereto.     (c)      The following language shall be
inserted at the end of the “Settlement Method Election” provision:      
“Notwithstanding anything herein to the contrary, the Issuer shall not be
entitled to elect a Settlement Method other than Cash Settlement unless, by the
Settlement Method Election Date, the Issuer has satisfied the following
conditions: (a) the number of Reserved Shares, as defined in Section 8(e), is at
least equal to the Capped Number, as defined in Section 8(e), and (b) the Issuer
has (i) obtained the approval of its shareholders to issue any Shares it may be
required to issue pursuant to Net Share Settlement to the extent such approval
is required by the rules and regulations of the New York Stock Exchange (“NYSE
Rules”) or (ii) reasonably determined that such shareholder approval is not
required pursuant to the NYSE Rules (the term “NYSE Condition” shall refer to
either clause (b)(i) or clause (b)(ii), and the NYSE Condition, together with
the condition set forth in clause (a) of this paragraph, shall be referred to as
the “Approval Conditions”).     (d)      The text of the “Default Settlement
Method” provision (other than the heading) shall be deleted in its entirety and
replaced with the following language:       “Cash Settlement. Issuer may, in its
sole discretion, change the Default Settlement Method on or prior to the
Settlement Method Election Date by notice to Dealer if, on or prior to the date
of such notice, the Approval Conditions have been satisfied.”     (e)     
Section 8(e) shall be deleted in its entirety and replaced with the following:  
    “(e) Limitations on Settlement by Issuer. Notwithstanding anything herein or
in the Agreement to the contrary, in no event shall Issuer be required to
deliver Shares in connection with the Transaction in excess of a number of
Shares equal to 1.2 times the aggregate Number of

 

--------------------------------------------------------------------------------



              Shares for all Components (the “Capped Number”). If at any time
the Issuer does not have a number of authorized but unissued Shares that are not
reserved for future issuance in connection with other transactions in the Shares
(the “Available Shares”) that is greater than the Capped Number, Issuer agrees
to use its reasonable best efforts to seek approval from its shareholders at the
next meeting of shareholders, or, if necessary, a subsequent meeting of
shareholders, to increase the number of authorized but unissued Shares and to
reserve a number of Shares at least equal to the Capped Number for settlement of
this Transaction (the “Reserved Shares”). If Issuer does not succeed in
obtaining shareholder approval for such an increase and so increasing the number
of Reserved Shares at or prior to its second annual meeting of shareholders
following the Trade Date, (i) the Number of Shares for each Component shall be
automatically increased by 10% (provided, however that this increase, if any,
shall be concurrent with and not in addition to any increase that may be
required pursuant to the next paragraph, i.e., the maximum aggregate increase
shall be 10%) and (ii) an Additional Termination Event shall occur with respect
to which the Transaction shall be the sole Affected Transaction and Issuer shall
be the sole Affected Party; provided however that if such shareholder approval
is obtained and such increase in the number of Reserved Shares occurs after
Issuer’s second annual meeting of shareholders but before the earlier of the
Expiration Date for such Component and any earlier date that Dealer has
designated as an Early Termination Date or other date for cancellation or
termination of the Transaction, the Additional Termination Event arising from
such prior failure to obtain shareholder approval and failure to increase the
number of Reserved Shares shall cease to exist. For the avoidance of doubt
Dealer shall have no obligation to exercise its right pursuant to such
Additional Termination Event, such right will be an ongoing right until Issuer
has obtained such approval from its shareholders for such an increase in the
number of Available Shares and has so increased the number of Reserved Shares,
and such right will automatically terminate upon Issuer obtaining such
shareholder approval for such an increase and so increasing the number of
Reserved Shares. Unless the number of Reserved Shares is at least equal to the
Capped Number, Issuer shall not retire any Shares that are repurchased, acquired
or otherwise received by Issuer or any of its subsidiaries from any persons
(whether or not in exchange for cash, fair value or any other consideration, and
including, for the avoidance of doubt, any Shares received in settlement of any
option or other derivative transaction) (such Shares, “Acquired Shares”) or
issue or deliver or agree to issue or deliver any Acquired Shares to any person
other than Issuer except that such Acquired Shares may be used to settle this
Transaction and any other warrant transactions entered into by the Issuer on the
Trade Date.       Issuer covenants and agrees with Dealer that it will use its
commercially reasonable efforts to obtain shareholder approval to the extent
required by the NYSE Rules to permit the issuance of Shares in connection with
Net Share Settlement of the Transaction at a meeting of the Issuer’s
stockholders, to be held not later than August 15, 2008 (it being acknowledged
that the Issuer cannot compel such stockholder approval). If, at or prior to its
second annual meeting of shareholders following the Trade Date, clause (ii) of
the NYSE Condition has not been satisfied and the Issuer has not submitted for
voting by its shareholders, to the extent required by the NYSE Rules, the issue
of whether to authorize an issuance of Shares pursuant to Net Share Settlement
of this Transaction, then (i) the Number of Shares for each Component shall be
automatically increased by 10% (provided, however that this increase, if any,
shall be concurrent with and not in addition to any increase that may be
required pursuant to the preceding paragraph, i.e., the maximum aggregate
increase shall be 10%) and (ii) an Additional Termination Event shall occur with
respect to which the Transaction shall be the sole Affected Transaction and
Issuer shall be the sole Affected Party; provided however that if this issue is
submitted for vote by the Issuer’s shareholders or the Issuer has satisfied the
NYSE Condition after Issuer’s second annual meeting of shareholders but before
the earlier of the Expiration Date for such Component and any earlier date that
Dealer has designated as an Early Termination Date or other date for


2

--------------------------------------------------------------------------------




        cancellation or termination of the Transaction, the Additional
Termination Event arising from such prior failure to submit this issue for
voting by shareholders shall cease to exist. For the avoidance of doubt, if the
Issuer submits for voting by its shareholders, to the extent required by the
NYSE Rules, the issue of whether to authorize an issuance of Shares pursuant to
Net Share Settlement of this Transaction at or prior to its second annual
meeting of shareholders following the Trade Date, and the shareholders do not
approve such an issuance when it is then submitted for their approval, the
failure of the shareholders to approve such an issuance shall not trigger the
10% increase or the Additional Termination Event described in this paragraph.”  
    Section 3. Representations and Warranties.       Issuer represents and
warrants to Dealer as follows:     (a)      On the date of this Amendment, (A)
none of Issuer and its officers and directors is aware of any material nonpublic
information regarding Issuer or the Shares and (B) all reports and other
documents filed by Issuer with the Securities and Exchange Commission pursuant
to the Securities Exchange Act of 1934, as amended (the “Exchange Act”), when
considered as a whole (with the more recent such reports and documents deemed to
amend inconsistent statements contained in any earlier such reports and
documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.     (b)      Issuer is not entering into this Amendment to
create actual or apparent trading activity in the Shares (or any security
convertible into or exchangeable for Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for Shares) or otherwise in violation of the Exchange Act.     (c) 
    The representations and warranties of Issuer set forth in Section 3 of the
Agreement and Section 7 of the Confirmation are true and correct and are hereby
deemed to be repeated to Dealer as if set forth herein.  

     Section 4. Effectiveness. This Amendment shall become effective upon
execution by the parties hereto.

     Section 5. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.

     Section 6. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.

     Section 7. Effectiveness of Confirmation. Except as amended hereby, all the
terms of the Confirmation shall remain in full force and effect and are hereby
confirmed in all respects.

3

--------------------------------------------------------------------------------




      IN WITNESS WHEREOF, the parties have signed this Amendment as of the date
and year first above written.

Yours faithfully,     LEHMAN BROTHERS OTC DERIVATIVES INC.         By: /s/
Anatoly Kozlov   Name: Anatoly Kozlov   Title: Authorized Signatory

Agreed and Accepted By:     THE GREAT ATLANTIC & PACIFIC TEA COMPANY, INC.      
  By: /s/ William J. Moss   Name: William J. Moss   Title: Vice President &
Treasurer

  

--------------------------------------------------------------------------------



ANNEX A

Component Shares Expiration Date 1 25,183.00 Thu-15-Sep-11 2 25,183.00
Fri-16-Sep-11 3 25,183.00 Mon-19-Sep-11 4 25,183.00 Tue-20-Sep-11 5 25,183.00
Wed-21-Sep-11 6 25,183.00 Thu-22-Sep-11 7 25,183.00 Fri-23-Sep-11 8 25,183.00
Mon-26-Sep-11 9 25,183.00 Tue-27-Sep-11 10 25,183.00 Wed-28-Sep-11 11 25,183.00
Thu-29-Sep-11 12 25,183.00 Fri-30-Sep-11 13 25,183.00 Mon-3-Oct-11 14 25,183.00
Tue-4-Oct-11 15 25,183.00 Wed-5-Oct-11 16 25,183.00 Thu-6-Oct-11 17 25,183.00
Fri-7-Oct-11 18 25,183.00 Mon-10-Oct-11 19 25,183.00 Tue-11-Oct-11 20 25,183.00
Wed-12-Oct-11 21 25,183.00 Thu-13-Oct-11 22 25,183.00 Fri-14-Oct-11 23 25,183.00
Mon-17-Oct-11 24 25,183.00 Tue-18-Oct-11 25 25,183.00 Wed-19-Oct-11 26 25,183.00
Thu-20-Oct-11 27 25,183.00 Fri-21-Oct-11 28 25,183.00 Mon-24-Oct-11 29 25,183.00
Tue-25-Oct-11 30 25,183.00 Wed-26-Oct-11 31 25,183.00 Thu-27-Oct-11 32 25,183.00
Fri-28-Oct-11 33 25,183.00 Mon-31-Oct-11 34 25,183.00 Tue-1-Nov-11 35 25,183.00
Wed-2-Nov-11 36 25,183.00 Thu-3-Nov-11 37 25,183.00 Fri-4-Nov-11 38 25,183.00
Mon-7-Nov-11 39 25,183.00 Tue-8-Nov-11 40 25,183.00 Wed-9-Nov-11 41 25,183.00
Thu-10-Nov-11 42 25,183.00 Fri-11-Nov-11 43 25,183.00 Mon-14-Nov-11 44 25,183.00
Tue-15-Nov-11 45 25,183.00 Wed-16-Nov-11


A-1


--------------------------------------------------------------------------------




Component Shares Expiration Date 46 25,183.00 Thu-17-Nov-11 47 25,183.00
Fri-18-Nov-11 48 25,183.00 Mon-21-Nov-11 49 25,183.00 Tue-22-Nov-11 50 25,183.00
Wed-23-Nov-11 51 25,183.00 Fri-25-Nov-11 52 25,183.00 Mon-28-Nov-11 53 25,183.00
Tue-29-Nov-11 54 25,183.00 Wed-30-Nov-11 55 25,183.00 Thu-1-Dec-11 56 25,183.00
Fri-2-Dec-11 57 25,183.00 Mon-5-Dec-11 58 25,183.00 Tue-6-Dec-11 59 25,183.00
Wed-7-Dec-11 60 25,183.00 Thu-8-Dec-11 61 25,183.00 Fri-9-Dec-11 62 25,183.00
Mon-12-Dec-11 63 25,183.00 Tue-13-Dec-11 64 25,183.00 Wed-14-Dec-11 65 25,183.00
Thu-15-Dec-11 66 25,183.00 Fri-16-Dec-11 67 25,183.00 Mon-19-Dec-11 68 25,183.00
Tue-20-Dec-11 69 25,183.00 Wed-21-Dec-11 70 25,183.00 Thu-22-Dec-11 71 25,183.00
Fri-23-Dec-11 72 25,183.00 Tue-27-Dec-11 73 25,183.00 Wed-28-Dec-11 74 25,183.00
Thu-29-Dec-11 75 25,183.00 Fri-30-Dec-11 76 25,183.00 Tue-3-Jan-12 77 25,183.00
Wed-4-Jan-12 78 25,183.00 Thu-5-Jan-12 79 25,183.00 Fri-6-Jan-12 80 25,183.00
Mon-9-Jan-12 81 25,183.00 Tue-10-Jan-12 82 25,183.00 Wed-11-Jan-12 83 25,183.00
Thu-12-Jan-12 84 25,183.00 Fri-13-Jan-12 85 25,183.00 Tue-17-Jan-12 86 25,183.00
Wed-18-Jan-12 87 25,183.00 Thu-19-Jan-12 88 25,183.00 Fri-20-Jan-12 89 25,183.00
Mon-23-Jan-12 90 25,194.00 Tue-24-Jan-12


A-2


--------------------------------------------------------------------------------